Citation Nr: 0927717	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-32 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington

THE ISSUE

1.  Whether clear and unmistakable error (CUE) exists in a 
January 17, 2006, Board decision that granted a claim for an 
initial compensable evaluation for service-connected 
residuals of shell fragment wounds to the left thigh and 
calf, Muscle Group XV, with scar and retained foreign bodies, 
and assigned an evaluation of 10 percent.  

2.  Whether clear and unmistakable error (CUE) exists in a 
January 17, 2006, Board decision that denied a claim for an 
initial compensable evaluation for service-connected 
residuals of shell fragment wounds to the right leg, Muscle 
Group XII, with retained foreign bodies.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The moving party had active service from January 1980 to 
August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on the motion of the moving party alleging clear and 
unmistakable error (CUE) by the Board in a January 17, 2006, 
decision which granted a claim for an initial compensable 
evaluation for service-connected residuals of shell fragment 
wounds to the left thigh and calf, Muscle Group XV, with scar 
and retained foreign bodies, and assigned an evaluation of 10 
percent, and which denied a claim for an initial compensable 
evaluation for service-connected residuals of shell fragment 
wounds to the right leg, Muscle Group XII, with retained 
foreign bodies.  


FINDINGS OF FACT

1.  In a January 17, 2006, decision, the Board granted a 
claim for an initial compensable evaluation for service-
connected residuals of shell fragment wounds to the left 
thigh and calf, Muscle Group XV, with scar and retained 
foreign bodies, and assigned an evaluation of 10 percent, and 
denied a claim for an initial compensable evaluation for 
service-connected residuals of shell fragment wounds to the 
right leg, Muscle Group XII, with retained foreign bodies.  

2.  In granting the moving party's claim on January 17, 2006, 
for an initial compensable disability for service-connected 
residuals of shell fragment wounds to the left thigh and 
calf, Muscle Group XV, with scar and retained foreign bodies, 
and assigning an evaluation of 10 percent, the Board did not 
commit an error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  

3.  In denying the moving party's claim on January 17, 2006, 
for an initial compensable evaluation for service-connected 
residuals of shell fragment wounds to the right leg, Muscle 
Group XII, with retained foreign bodies, the Board did not 
commit an error of fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  


CONCLUSIONS OF LAW

1.  Clear and unmistakable error is not shown in the January 
17, 2006, Board decision which granted a claim for an initial 
compensable disability for service-connected residuals of 
shell fragment wounds to the left thigh and calf, Muscle 
Group XV, with scar and retained foreign bodies, and assigned 
an evaluation of 10 percent.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (2008).  

2.  Clear and unmistakable error is not shown in the January 
17, 2006, Board decision which denied a claim for an initial 
compensable disability for service-connected residuals of 
shell fragment wounds to the right leg, Muscle Group XII, 
with retained foreign bodies.  38 U.S.C.A. § 7111 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 20.1400, 20.1403, 20.1405 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The moving party contends that CUE exists in a January 17, 
2006, Board decision which denied a claim for an initial 
compensable evaluation for service-connected residuals of 
shell fragment wounds to the right leg, Muscle Group XII, 
with retained foreign bodies, and which granted a claim for 
an initial compensable evaluation for service-connected 
residuals of shell fragment wounds to the left thigh and 
calf, Muscle Group XV, with scar and retained foreign bodies, 
and assigned an evaluation of 10 percent.  He argues that the 
Board's decision did not comply with pertinent regulations, 
specifically "38 C.F.R. § 4.57(4)(A)."  See moving party's 
claim, received in June 2007.  

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA).  However, it is not 
necessary to discuss the VCAA in connection with the moving 
party's Motion in this case.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the provisions of the VCAA do not apply to a claim based 
on an allegation of clear and unmistakable error in a 
previous decision.  See Livesay v. Principi, 15 Vet. App. 165 
(2001) (en banc).  The Court held that an attempt to obtain 
benefits based on an allegation of clear and unmistakable 
error "is fundamentally different from any other kind of 
action in the VA adjudicative process."  Id. at 178.  An 
allegation of CUE does not represent a "claim," but rather 
is a collateral attack on a final decision.  It involves a 
legal challenge to a prior Board decision and does not 
involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of CUE in a prior final 
decision.  

The Board further notes that in DAV v. Gober, 234 F.3d 682 
(Fed. Cir. 2000), the U.S. Court of Appeals for the Federal 
Circuit invalidated 38 C.F.R. § 20.1404(b) to the extent that 
the referenced subprovision required the denial of a motion 
alleging CUE in a Board decision that did not clearly and 
specifically allege clear and unmistakable error of fact or 
law in a prior Board decision, the basis for such 
allegations, and why the result would have been different but 
for the alleged error. VA subsequently amended that 
subsection to clarify that in such cases, the motion will be 
dismissed without prejudice to refilling.  See 66 Fed. Reg. 
35,902-35,903 (2001).  

In the instant case, the moving party has set forth the 
alleged clear and unmistakable error, the legal and factual 
basis for the allegation, and why he believes the result 
would have been manifestly different but for the alleged 
error.  Consequently, the moving party has at least met the 
pleading requirements of the revised 38 C.F.R.  § 20.1404(b), 
and denial of his motion on the merits, rather than dismissal 
without prejudice, is appropriate. 

While the law vests the Board with original jurisdiction to 
determine whether CUE exists in a prior final Board decision, 
the shape and expanse of that review is controlled by statute 
and regulations.  Motions for review of prior Board decisions 
on the grounds of CUE are adjudicated pursuant to the Board's 
Rules of Practice at 38 C.F.R. §§ 20.1400-1411. 38 C.F.R. § 
20.1403 relates to what constitutes CUE and what does not, 
and provides as follows:

(a) General. Clear and unmistakable error 
is a very specific and rare kind of 
error. It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed. (1) General. 
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992. For a 
Board decision issued on or after July 
21, 1992, the record that existed when 
that decision was made includes relevant 
documents possessed by the Department of 
Veterans Affairs not later than 90 days 
before such record was transferred to the 
Board for review in reaching that 
decision, provided that the documents 
could reasonably be expected to be part 
of the record.

(c) Errors that constitute clear and 
unmistakable error. To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made. If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not 
clear and unmistakable error.

(1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier 
diagnosis considered in a Board decision.

(2) Duty to assist. The Secretary's 
failure to fulfill the duty to assist.

(3) Evaluation of evidence. A 
disagreement as to how the facts were 
weighed or evaluated.

(e) Change in interpretation. Clear and 
unmistakable error does not include the 
otherwise correct application of a 
statute or regulation where, subsequent 
to the Board decision challenged, there 
has been a change in the interpretation 
of the statute or regulation.

Authority 38 U.S.C.A. §§ 501(a), 7111.  

"It must be remembered that clear and unmistakable error is 
a very specific and rare kind of error."  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a), (b).

Prior decisions issued by the United States Court of Appeals 
for Veterans Claims (Court) with regard to clear and 
unmistakable error in RO rating decisions provide guidance in 
determining whether clear and unmistakable error exists in a 
Board decision.  As stated by the Court, in order for clear 
and unmistakable error to exist:
(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).   

In its decision, dated January 17, 2006, the Board granted 
the moving party's claim for an initial compensable rating 
for his service-connected residuals of shell fragment wounds 
to the left thigh and calf, Muscle Group XV, with scar and 
retained foreign bodies, to the extent that it assigned a 10 
percent evaluation.  The Board's decision shows that it 
evaluated this disability under Diagnostic Code (Code) 5315, 
Muscle Group XV (mesial thigh group).  38 C.F.R. § 4.73 
(2006).  

The Board's decision noted the following:

Under DC 5315 (2006), a noncompensable 
rating is assigned when there is a slight 
disability.  A 10 percent rating is 
assigned when there is a moderate 
disability.  A 20 percent rating is 
assigned when there is a moderately 
severe disability.  

A slight muscle disability typically 
involves a simple muscle wound without 
debridement or infection.  Service 
medical records (SMRs) should reflect 
incurrence of a superficial wound with 
brief treatment and return to duty, 
healing with good functional results, 
without complaints of the cardinal signs 
or symptoms of muscle disability.  
Objective findings should include minimal 
scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no 
impairment of function or metallic 
fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1) (2006).  

A moderate muscle disability would result 
from a through and through or deep 
penetrating wound of short track from a 
single bullet, small shell or shrapnel 
fragment, without explosive effect of 
high velocity missile, residuals of 
debridement, or prolonged infection.  
There should be SMRs or other evidence of 
in-service treatment for the wound, 
reflecting consistent complaints of one 
or more of the cardinal signs and 
symptoms of muscle disability, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  Objectively, a moderate 
muscle disability would reveal small or 
linear entrance and (if present) exit 
scars, indicating short track of missile 
through muscle tissue, some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 
4.56(d)(2) (2006).

A moderately severe muscle disability 
results from a through and through or 
deep penetrating wound by small high 
velocity missile or large low-velocity 
missile, with debridement, prolonged 
infection, or sloughing of soft parts, 
and intermuscular scarring.  Service or 
other records should show hospitalization 
for a prolonged period for treatment of 
wound, reflect consistent complaints of 
cardinal signs and symptoms of muscle 
disability, and, if present, reveal 
evidence of inability to keep up with 
work requirements.  Objective examination 
should reveal entrance and (if present) 
exit scars indicating track of missile 
through one or more muscle groups. In 
addition, there are indications on 
palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of 
muscles compared with sound side.  Tests 
of strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.  38 C.F.R. § 4.56(d)(3) 
(2006).  

With regard to the left lower extremity, the relevant 
evidence of record at the time of the Board's January 17, 
2006 decision is summarized as follows: the moving party's 
service treatment reports included a December 1987 report 
which noted an assessment of status post shrapnel wound, 
superficial, left leg.  An associated X-ray report for the 
left lower leg noted "tiny metallic foreign bodies" in the 
soft tissues at approximately the level of the mid-calf, the 
largest of which measured 1-2 mm (millimeters) near the 
posterior surface of the left, and that no bony involvement 
was seen.  Annual examination reports, apparently performed 
in association with flight status, dated between 1988 and 
2001, did not show any relevant findings, complaints, or 
diagnoses.  A separation examination report was not of 
record.  

Regarding the remaining medical evidence, it consisted of a 
VA examination report, dated in July 2003 (prior to 
separation from service) which indicated that the moving 
party had residuals of a retained foreign body in the left 
leg, described as shrapnel wounds of the left thigh and left 
lower leg as the result of an accidently flak discharge in 
1988; there had been no surgery.  He complained of pain upon 
"a lot of walking or hiking one to two miles."  The 
relevant impressions noted "no pain or disability noted due 
to shrapnel wounds" (for either the right or the left leg), 
and a small well-healed scar on the left calf.  

In the Board's decision, it determined that the criteria for 
a 10 percent rating, and no more, had been met under DC 5315.  
The Board noted that the moving party had testified to daily 
soreness and pain in the left thigh and calf, and that there 
was X-ray evidence of retained metallic fragments.  The Board 
determined that, affording the moving party the benefit of 
all doubt, that a moderate disability was shown.  However, 
the Board stated that a moderately severe disability, as 
required for a 20 percent rating under DC 5315, was not 
shown.  The Board stated that the objective evidence of 
record did not reveal loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, or impairment of 
coordination and uncertainty of movement, as a result of the 
left calf and thigh wounds.  The Board further discussed the 
criteria for scars under 38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, and 7805 (2006).  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, the Board noted that the July 2003 
VA examination report showed a well-healed left calf scar, 
that pain and tenderness were not present, and that the 
record was otherwise negative for any evidence of scar pain, 
tenderness, instability, or limitation of function.  

With regard to both the moving party's left and right leg 
disabilities, the Board stated that the criteria for referral 
for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2006) had not been met, as there was no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, to suggest that the moving party was not 
adequately compensated for his disability by the regular 
rating schedule.  In its findings of fact, the Board stated 
that the moving party's left lower extremity disability was 
"principally manifested by subjective daily complaints of 
pain and discomfort.  X-rays confirm retained metallic 
fragments in the left calf demonstrative of no greater than a 
moderate impairment."  In its conclusions of law, the Board 
stated that the criteria for a 10 percent rating had been 
met.  

The Board finds that no CUE occurred in the January 2006 
conclusion that the criteria for a 10 percent evaluation, and 
no more, had been met under DC 5315.  The moving party's 
service treatment reports included an X-ray report for the 
left lower leg which noted "tiny metallic foreign bodies" 
in the soft tissues, the largest of which measured 1-2 mm.  
There was no evidence of bony involvement.  The remainder of 
his service treatment reports were silent as to this injury, 
and the July 2003 VA examination report contained impressions 
of "no pain or disability noted due to shrapnel wounds," 
and a small well-healed scar on the left calf.  The Board 
discussed the relevant provisions of law, and determined that 
a moderate, but not a moderately severe disability had been 
shown.  

With regard to DC's 7803-7805, the Board noted that the 
manifestations required for a compensable evaluation for a 
scar were not shown (to the extent that the moving party was 
noted to have left knee scars, these related to another 
disability, for which service connection was/is in effect).  
Given this evidence, the Board finds that it applied the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  Based on the foregoing, there is no 
evidence of an "undebatable" error, which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  Rather, a review of the evidence, and the 
applicable statutory and regulatory provisions, clearly 
demonstrates that there was no failure by the Board to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  The moving party's claim that 
the January 2006 decision was clearly and unmistakably 
erroneous must therefore be denied.   

With regard to the moving party's service-connected residuals 
of shell fragment wounds to the right leg, Muscle Group XII, 
with retained foreign bodies, the Board's decision shows that 
it evaluated this disability as noncompensable under 
Diagnostic Code (Code) 5312, Muscle Group XII (anterior 
muscles of the leg).  38 C.F.R. § 4.73 (2006).  

In its decision, the Board noted that under DC 5312, a 
noncompensable rating is assigned when there is a slight 
disability.  A 10 percent rating is assigned when there is a 
moderate disability.  A 20 percent rating is assigned when 
there is a moderately severe disability. 

The relevant evidence of record at the time of the Board's 
January 17, 2006, decision is summarized as follows: the 
moving party's service treatment reports did not contain any 
relevant evidence.  The only pertinent medical evidence of 
record was the July 2003 VA examination report, which 
contained the moving party's reports of residuals from 
retained foreign body, right leg, from the same 1988 accident 
which resulted in his left leg shrapnel wounds.  He further 
stated that his right leg had "healed well with few 
symptoms."  The relevant impression noted "no pain or 
disability noted due to shrapnel wounds" (for either the 
right or the left leg).  An associated X-ray report for the 
right tibia and fibula was negative, indicated that the bones 
and soft tissues had a normal appearance, and showed "no 
evidence of a radiopaque foreign body within the soft 
tissues."    

In the Board's decision, it stated that the moving party did 
not meet the criteria for more than a slight disability in 
the right leg.  The Board noted that the July 2003 VA 
examination report showed that there was no through and 
through or deep penetrating wound of short track from a 
shrapnel fragment, without explosive effect of a high 
velocity missile, or residuals of debridement, or prolonged 
infection, and that related VA X-rays did not exhibit any 
evidence of a retained foreign body in the right leg.  The 
Board further noted that the VA examiner had concluded that 
there was no pain or disability noted due to shrapnel wounds, 
and that per his own testimony, the moving party indicated 
that he did not have atrophy, lifting problems, or 
incoordination for either leg disability.  The Board 
essentially stated that there was no evidence of loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
or impairment of coordination and uncertainty of movement.  
The Board stated that the moving party's service treatment 
reports showed that he had remained on active flight status 
as a pilot for 15 years after the injury.  In its findings of 
fact, the Board stated that the moving party's right leg 
disability was "manifested by subjective daily complaints of 
pain and discomfort... objectively manifested by no more than a 
slight muscle disability without objective evidence of loss 
of power, weakness, fatigue, a through-and-through or deep 
penetrating wound of short track from a shrapnel fragment, 
entrance and exit scars, and without loss of deep fascia or 
muscle substance or impairment of muscle tonus."  In its 
conclusions of law, the Board stated that the criteria for a 
compensable rating had not been met.    

The Board finds that no CUE occurred in the January 2006 
conclusion that the criteria for a compensable evaluation had 
been met under DC 5315.  As an initial matter, the moving 
party's service treatment reports did not contain any 
relevant evidence.  Although the RO granted service 
connection for "residuals of shell fragment wounds" to the 
right leg, Muscle Group XII, "with retained foreign 
bodies," in fact, there is no medical evidence to show that 
the moving party ever had shell fragment wounds, or retained 
foreign bodies, in his right lower extremity.  Other than 
"by history" notations in the July 2003 VA examination 
report, the RO's characterization of this disability as 
"residuals of shell fragment wounds" and "with retained 
foreign bodies," therefore appears to be totally 
uncorroborated by medical evidence.  

In addition, the July 2003 VA examination report showed that 
the moving party had stated that his right leg had "healed 
well with few symptoms."  The relevant impression noted "no 
pain or disability noted due to shrapnel wounds," and an 
associated X-ray report for the right tibia and fibula was 
negative, indicated that the bones and soft tissues had a 
normal appearance, and showed "no evidence of a radiopaque 
foreign body within the soft tissues."  The Board discussed 
the relevant provisions of law, and essentially determined 
that a moderate disability was not shown.  With regard to 
DC's 7803-7805, there was no evidence of right leg scars 
associated with any shrapnel injury.  Given this evidence, 
the Board finds that it applied the correct statutory and 
regulatory provisions to the correct and relevant facts.  
Based on the foregoing, there is no evidence of an 
"undebatable" error, which, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
Rather, a review of the evidence, and the applicable 
statutory and regulatory provisions, clearly demonstrates 
that there was no failure by the Board to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts.  The moving party's claim that the January 
2006 decision was clearly and unmistakably erroneous must 
therefore be denied.   

In reaching this decision, the Board has considered that, 
with regard to both issues, the moving party has argued that 
the Board's decision was based on CUE because VA failed to 
comply with "38 C.F.R. § 4.57(4)(A)," and that this 
provision "indicates that retained multiple fragments are 
considered a severe disability."  

The Board first notes that 38 C.F.R. § 4.57 is titled 
"static foot deformities," it has no subsections, and it 
pertains solely to foot disabilities.  The Board therefore 
assumes that the moving party's representative intended to 
refer to 38 C.F.R. § 4.56(d)(4)(iii)(A).  

The criteria for severe muscle injuries are set forth at 38 
C.F.R. § 4.56(d)(4) (2006): 

(i) Type of injury. Through and through 
or deep penetrating wound due to high 
velocity missile, or large or multiple 
low velocity missiles, or explosive 
effect of high velocity missile, or 
shattering bone fracture with extensive 
debridement or prolonged infection and 
sloughing of soft parts, intermuscular 
binding and cicatrization.

(ii) History and complaint. Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound. Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  

(iii) Objective findings: Extensive 
ragged, depressed, and adherent scars of 
skin so situated as to indicate wide 
damage to muscle groups in track of 
missile. X-ray may show minute multiple 
scattered foreign bodies indicating 
spread of intermuscular trauma and 
explosive effect of missile. Palpation 
shows moderate or extensive loss of deep 
fascia or of muscle substance. Soft or 
flabby muscles in wound area. Muscles do 
not swell and harden normally in 
contraction. Tests of strength or 
endurance compared with the sound side or 
of coordinated movements show positive 
evidence of severe impairment of 
function. In electrical tests, reaction 
of degeneration is not present but a 
diminished excitability to faradic 
current compared with the sound side may 
be present. Visible or measured atrophy 
may or may not be present. Adaptive 
contraction of opposing group of muscles, 
if present, indicates severity. Adhesion 
of scar to one of the long bones, 
scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone without true skin covering, in 
an area where bone is normally protected 
by muscle, indicates the severe type. 
Atrophy of muscle groups not included in 
the track of the missile, particularly of 
the trapezius and serratus in wounds in 
the shoulder girdle (traumatic muscular 
dystrophy), and induration and atrophy of 
an entire muscle following simple 
piercing by a projectile (progressive 
sclerosing myositis), may be included in 
the severe group if there is sufficient 
evidence of severe disability.  If 
present, the following are also signs of 
severe muscle disability: (A) X-ray 
evidence of minute multiple scattered 
foreign bodies indicating intermuscular 
trauma and explosive effect of the 
missile. (B) Adhesion of scar to one of 
the long bones, scapula, pelvic bones, 
sacrum or vertebrae, with epithelial 
sealing over the bone rather than true 
skin covering in an area where bone is 
normally protected by muscle. (C) 
Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic 
tests. (D) Visible or measurable atrophy. 
(E) Adaptive contraction of an opposing 
group of muscles. (F) Atrophy of muscle 
groups not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle. (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile. (emphasis added).

38 C.F.R. § 4.56 (2006) (emphasis added).

To the extent it may be argued that the presence of "minute 
multiple scattered foreign bodies," without more, requires a 
finding of a severe muscle disability, and evaluation as 
such, the Board finds this argument unpersuasive.  In the 
Board's decision, it noted that the cardinal signs and 
symptoms of muscle disability are found at 38 C.F.R. 
§ 4.56(c), and that they are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  

The Board further noted that evaluation of muscle injuries as 
slight, moderate, moderately severe, or severe, is based on 
the type of injury, the history and complaints of the injury, 
and objective findings.  Citing 38 C.F.R. § 4.56(d).  These 
provisions clearly indicate that evaluations of muscle 
disabilities are based on many factors.  

With regard to 38 C.F.R. § 4.56(d)(4)(iii)(A), this 
subsection provides that, if present, "X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of the missile," 
is a "sign" of severe muscle injury.  However, there is 
nothing in 38 C.F.R. § 4.56 to indicate that the presence of 
one "sign" of a severe disability (as set forth in (A)-
(G)), without more, is dispositive of the presence a severe 
disability.  

Furthermore, 38 C.F.R. § 4.56(d)(4)(iii)(A) makes reference 
to "minute multiple scattered foreign bodies" followed by 
the phrase "indicating intermuscular trauma and explosive 
effect of the missile."  The Board can find no basis to 
separate these two phrases from each other.  See Jarrell v. 
Nicholson, 20 Vet. App. 326, 330 (2006) (en banc) (citing 
Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) 
("canons of construction . . . require us to give effect to 
the clear language of a statute and avoid rendering any 
portions meaningless or superfluous")).  

Here, as a factual matter, there was no medical evidence to 
show that the moving party's left lower extremity was 
productive of intermuscular trauma and explosive effect of 
the missile.  

With respect to the right lower extremity, there is no X-ray 
evidence whatsoever of retained foreign bodies in the moving 
party's right lower extremity.  As previously stated, the 
moving party's service treatment reports do not show any 
relevant findings, treatment or diagnoses of shrapnel wounds 
to the right lower extremity, and it appears that the RO's 
August 2003 grant of service connection for this disability 
was solely based on the moving party's reported history.  

Accordingly, the moving party's arguments are insufficient to 
show that the Board's January 17, 2006 decision was CUE, and 
do not warrant a grant of the motion.  

In summary, the moving party has failed to demonstrate that 
the January 17, 2006, Board decision misapplied, or failed to 
apply, any applicable law or VA regulation, or that the 
decision otherwise contained CUE.  The arguments of the 
moving party concerning the purported failure of the Board to 
properly apply extant law and regulations are without merit.  
The Board emphasizes that to demonstrate CUE in a Board 
decision, it must be clear that a different result would have 
ensued but for the claimed error or errors.  38 C.F.R. § 
20.1403(c).  

The Board therefore finds that the January 17, 2006, Board 
decision was not the product of CUE.  Based on the evidence 
that existed at the time of the January 17, 2006, Board 
decision, no error is found that, had it not been made, would 
have resulted in a manifestly different outcome of the 
adjudication.  The motion for revision or reversal on the 
basis of CUE, therefore, is denied.  




ORDER

The moving party's motion to revise or reverse the January 
17, 2006, Board decision is denied.  



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


